        Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

MAJORITY FORWARD; and GAMALIEL                *
WARREN TURNER, SR.,                           *
                                              *
      Plaintiffs,                             *
v.                                            *   Case No. 1:20-cv-00266-LAG
                                              *
BEN HILL COUNTY BOARD OF                      *
ELECTIONS; CINDI DUNLAP, in her official      *
capacity as Ben Hill County Elections         *
Supervisor and Chief Registrar; THOMAS        *
GREEN, in his official capacity as MEMBER     *
of the Ben Hill County Board of Elections;    *
DAVID WALKER, in his official capacity as     *
MEMBER of the Ben Hill County Board of        *
Elections; DANNY YOUNG, in his official       *
capacity as MEMBER of the Ben Hill County     *
Board of Elections; GUNDRON MILLS, in his     *
official capacity as MEMBER of the Ben Hill   *
County Board of Elections; PENSON             *
KAMINSKY, in his official capacity as         *
MEMBER of the Ben Hill County Board of        *
Elections; MUSCOGEE COUNTY BOARD              *
OF ELECTIONS AND REGISTRATION;                *
NANCY BOREN, in her official capacity as      *
Muscogee County Director of Elections &       *
Registration; MARGARET JENKINS, in her        *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration;   *
UHLAND ROBERTS, in his official capacity      *
as MEMBER of the Muscogee County Board        *
of Elections and Registration; DIANE          *
SCRIMPSHIRE, in her official capacity as      *
MEMBER of the Muscogee County Board of        *
Elections and Registration; LINDA PARKER,     *
in her official capacity as MEMBER of the     *
Muscogee County Board of Elections and        *
Registration; and ELEANOR WHITE, in her       *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration,   *
                                              *
      Defendants.                             *
         Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 2 of 16




           MUSCOGEE COUNTY DEFENDANTS’ ANSWER AND DEFENSES
                  TO PLAINTIFFS’ AMENDED COMPLAINT

       Defendants MUSCOGEE COUNTY BOARD OF ELECTIONS AND REGISTRATION;

NANCY BOREN, in her official capacity as Muscogee County Director of Elections &

Registration; MARGARET JENKINS, in her official capacity as MEMBER of the Muscogee

County Board of Elections and Registration; UHLAND ROBERTS, in his official capacity as

MEMBER of the Muscogee County Board of Elections and Registration; DIANE

SCRIMPSHIRE, in her official capacity as MEMBER of the Muscogee County Board of

Elections and Registration; LINDA PARKER, in her official capacity as MEMBER of the

Muscogee County Board of Elections and Registration; and ELEANOR WHITE, in her official

capacity as MEMBER of the Muscogee County Board of Elections and Registration

(collectively, “Muscogee County Defendants”), without waiving any defenses and expressly

reserving all such defenses, file this Answer and Defenses to Plaintiffs Majority Forward and

Gamaliel Warren Turner, Sr.’s (collectively “Plaintiffs”) Amended Complaint [ECF No. 20 ].

                                       FIRST DEFENSE

       The Amended Complaint, and each cause of action alleged therein, fails to state a claim

upon which relief can be granted.

                                      SECOND DEFENSE

       Muscogee County Defendants did not violate any rights guaranteed to Plaintiffs under the

United States Constitution or laws of the United States or of the State of Georgia.

                                       THIRD DEFENSE

       Plaintiffs’ claims should be dismissed for lack of standing.




                                                 2
         Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 3 of 16




                                     FOURTH DEFENSE

       To the extent Plaintiffs assert federal-law claims against Muscogee County Defendants in

their individual capacities, those claims are barred by qualified immunity.

                                       FIFTH DEFENSE

       To the extent Plaintiffs assert Georgia state-law claims against Muscogee County

Defendants in their individual capacity, those claims are barred by official immunity.

                                       SIXTH DEFENSE

       Muscogee County Defendants assert the defense of sovereign immunity to the fullest

extent allowed by law.

                                     SEVENTH DEFENSE

       Plaintiffs’ claims are barred by the doctrine of Legislative Immunity.

                                      EIGHTH DEFENSE

       Muscogee County Defendants are entitled to immunity under the Eleventh Amendment

to the United States Constitution.

                                       NINTH DEFENSE

       Venue is improper in the Albany Division of the Middle District.

                                      TENTH DEFENSE

       Plaintiffs are not entitled to injunctive relief because they have not suffered irreparable

injury, considering the balance of hardships between Plaintiffs and Muscogee County

Defendants, a remedy in equity is not warranted, and the public interest would be disserved by an

injunction.




                                                3
           Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 4 of 16




                                      ELEVENTH DEFENSE

          Plaintiffs’ claims are barred in whole or in part by the doctrines of unclean hands and

laches.

                                      TWELFTH DEFENSE

          Muscogee County Defendants raise each and every affirmative defense required to be

pled by state and federal law should said defenses become applicable as this action proceeds.

Muscogee County Defendants specifically raise the defenses contained in Rule 8(c) of the

Federal Rules of Civil Procedure.

                                  *       *      *       *      *

          Subject to the defenses set forth above, and without waiving any of them, Muscogee

County Defendants respond to the individually numbered paragraphs of the Amended Complaint

as follows:

                                        INTRODUCTION

                                                1.-7.

          Denied.

                                              PARTIES

                                                 8.

          Denied.

                                                 9.

          Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in the first and second sentences of this paragraph. In

response to the allegations contained in the third sentence of this paragraph, Muscogee County

Defendants admit Turner’s name was included in the elector challenge list submitted by Ralph




                                                 4
         Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 5 of 16




A. Russell, Jr. Muscogee County Defendants deny the allegations contained in the fourth

sentence of this paragraph. Except as expressly responded to or qualified herein, the allegations

set forth in this paragraph are denied as is any liability therefor.

                                                10.-17.

        Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in these paragraphs.

                                                18.-24.

        Admitted.

                                  JURISDICTION AND VENUE

                                                  25.

        In response to the allegations in this paragraph, Muscogee County Defendants state that

they do not contest subject matter jurisdiction at this time except to the extent that their immunity

defenses are jurisdictional. Except as expressly responded to or qualified herein, the allegations

set forth in this paragraph are denied.

                                                26.-27.

        Denied.

                                                  28.

        Muscogee County Defendants admit that venue is proper in the Middle District under 28

U.S.C. § 1391, but deny that venue is proper in the Albany Division. Except as expressly

responded to or qualified herein, the allegations set forth in this paragraph are denied.




                                                   5
            Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 6 of 16




                                   FACTUAL BACKGROUND

        A.      Residency Rules for Georgia Voters.

                                                29.-36.

        The allegations in these paragraphs contain characterizations of Georgia and federal law

and legal conclusions to which no response is required. The provisions and text of the cited laws

speak for themselves.       To the extent any response may be required, Muscogee County

Defendants deny the allegations in these paragraphs in the form alleged and deny any liability

therefor.

                                                  37.

        Denied.

                                                  38.

        The allegations in this paragraph contain characterizations of Georgia law and legal

conclusions to which no response is required. The provisions and text of the cited law speak for

themselves. To the extent any response may be required, Muscogee County Defendants deny the

allegations in this paragraph in the form alleged and deny any liability therefor.

        B.      Federal Law Establishes Procedures for Removing Voters from Registration
                Lists Following a Confirmed Change of Residence.

                                                  39.

        Muscogee County Defendants deny the allegations contained in this paragraph as stated.

More specifically, Muscogee County Defendants deny that they have removed any voters from

any registration list or that they have otherwise subjected any voter to a risk of

disenfranchisement. Except as expressly responded to or qualified herein, the allegations set

forth in this paragraph are denied as is any liability therefor.




                                                   6
         Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 7 of 16




                                                  40.

        The allegations in this paragraph contain characterizations of federal law and legal

conclusions to which no response is required. The provisions and text of the cited laws speak for

themselves. To the extent any response may be required, Muscogee County Defendants deny the

allegations in this paragraph in the form alleged and deny any liability therefor.

                                                41.-42.

        Denied.

                                                  43.

        The allegations in this paragraph contain Plaintiffs’ characterization and interpretation of

the NVRA to which no response is required. The provisions and text of 52 U.S.C. § 20507(d)(1)

speak for themselves. Except as expressly responded to or qualified herein, the allegations set

forth in this paragraph are denied as is any liability therefor.

                                                  44.

        The allegations in this paragraph contain Plaintiffs’ characterization and interpretation of

Georgia law to which no response is required. The provisions and text of the statutes cited by

Plaintiffs speak for themselves.      Except as expressly responded to or qualified herein, the

allegations set forth in this paragraph are denied as is any liability therefor.

        C.      Voter Eligibility Challenges and Change of Address Information.

                                                45.-51.

        The allegations in these paragraphs contain Plaintiffs’ characterization of Georgia law

and legal conclusions to which no response is required. The provisions and text of the cited laws

speak for themselves.       To the extent any response may be required, Muscogee County




                                                   7
            Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 8 of 16




Defendants deny the allegations in these paragraphs in the form alleged and deny any liability

therefor.

       D.       The National Change of Address Registry is Inconclusive and Unreliable,
                and Cannot Support a Challenge to Voter Eligibility.

                                                 52.

       Admitted.

                                               53.-56.

       Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in these paragraphs.

                                                 57.

       Denied.

                                                 58.

       Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in this paragraph.

                                                 59.

       Denied.

                                                 60.

       Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in this paragraph.

                                                 61.

       The allegations in this paragraph contain characterization of Georgia law and legal

conclusions to which no response is required. The provisions and text of the cited law speak for

themselves. Except as expressly responded to or qualified herein, the allegations set forth in this

paragraph are denied as is any liability therefor.



                                                     8
            Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 9 of 16




                                                  62.

        Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in the first sentence of this paragraph. The allegations

in the second sentence of this paragraph contain characterizations of Georgia law and legal

conclusions to which no response is required. The provisions and text of the cited law speak for

themselves. To the extent any response may be required, Muscogee County Defendants deny the

allegations in the second sentence of this paragraph in the form alleged and deny any liability

therefor.

                                                  63.

        Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in this paragraph. Muscogee County Defendants

further state that they have not purged any voters. Except as expressly responded to or qualified

herein, the allegations set forth in this paragraph are denied as is any liability therefor.

                                                  64.

        Denied.

        E.      The Boards Consider and Refuse to Reject Frivolous Voter Residency
                Challenges on the Eve of the January 5, 2021 Runoff Elections.

                                                65.-70.

        Admitted.

                                                71.-75.

        Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in these paragraphs.




                                                   9
         Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 10 of 16




                                                 76.

        In response to the allegations contained in this paragraph, Muscogee County Defendants

admit that, pursuant to 2-230(a), Ralph A. Russell, Jr., a registered voter in Muscogee County,

Georgia, challenged the qualifications of several thousand individuals on the Muscogee County

voter list to vote in the Georgia Senate run-off election on January 5, 2010. Except as expressly

responded to or qualified herein, the allegations contained in this paragraph are denied as is any

liability therefor.

                                               77.-79.

        The allegations in these paragraphs contain Plaintiffs’ interpretation of the voter

challenge letter submitted by Mr. Russell. That letter is attached to Plaintiffs’ Complaint as

Exhibit B and speaks for itself. Except as expressly responded to or qualified herein, the

allegations contained in these paragraphs are denied, as is any liability therefor.

                                               80.-81.

        Denied.

                                               82.-83.

        Muscogee County Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in these paragraphs. To the extent any further

response may be required, the allegations contained in these paragraphs are denied, as is any

liability therefor.

                                                 84.

        In response to the allegations contained in the first sentence of this paragraph, Muscogee

County Defendants admit that on December 16, 2020, pursuant to O.C.G.A. § 21-2-230(b), the

Board called an emergency special meeting to consider whether probable cause existed to sustain




                                                 10
        Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 11 of 16




the Russell challenge. Muscogee County Defendants deny the allegations contained in the

second sentence of this paragraph. Except as expressly responded to or qualified herein, the

allegations contained in this paragraph are denied as is any liability therefor.

                                                 85.

       In response to the allegations contained in this paragraph, Muscogee County Defendants

admit that the Board determined not to sustain challenges to individuals appearing on the voter

challenge list who were in the military, elderly or disabled. Except as expressly responded to or

qualified herein, the allegations contained in this paragraph are denied as is any liability therefor.

                                               86.-88.

       Denied.

                                               89.-91.

       The allegations in these paragraphs contain Plaintiffs’ characterization of Georgia law

and legal conclusions to which no response is required. The provisions and text of the cited laws

speak for themselves.      To the extent any response may be required, Muscogee County

Defendants deny the allegations in these paragraphs in the form alleged and deny any liability

therefor.

                                               92.-93.

       Denied.

                                     CLAIMS FOR RELIEF

                                           COUNT I
                                 National Voter Registration Act
                                      52 U.S.C. § 20507(d)

                                                 94.

       Denied.




                                                 11
        Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 12 of 16




                                                95.

        The allegations in this paragraph contain Plaintiffs’ characterization and interpretation of

the NVRA to which no response is required. The provisions and text of the NVRA speak for

themselves. To the extent any response may be required, Muscogee County Defendants deny the

allegations in this paragraph in the form alleged and deny any liability therefor.

                                              96.-98.

        Denied.

                                            COUNT II
                                  National Voter Registration Act
                                       52 U.S.C. § 20507(c)


                                                99.

        Denied.

                                                100.

        The allegations in this paragraph contain legal conclusions to which no response is

required. The provisions and text of 52 U.S.C. § 20507(c)(2)(A) speaks for themselves. Except

as expressly responded to or qualified herein, the allegations set forth in this paragraph are

denied as is any liability therefor.

                                             101.-102.

        Denied.




                                                 12
        Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 13 of 16




                                         COUNT III
                            First Amendment and Equal Protection
                          U.S. Const. amends. I, XIV, 42 U.S.C. § 1983

                                              103.-105.

        The allegations in these paragraphs contain Plaintiffs’ characterization and interpretation

of law to which no response is required. Except as expressly responded to or qualified herein,

the allegations set forth in these paragraphs are denied as is any liability therefor.

                                              106.-114.

        Denied.

                                                 115.

        The allegations in this paragraph contain Plaintiffs’ characterization and interpretation of

law to which no response is required. Except as expressly responded to or qualified herein, the

allegations set forth in this paragraph are denied as is any liability therefor.

                                                 116.

        Denied.

                                                 117.

        The allegations in this paragraph contain Plaintiffs’ characterization and interpretation of

law to which no response is required. Except as expressly responded to or qualified herein, the

allegations set forth in this paragraph are denied as is any liability therefor.

                                                 118.

        Denied.

                                      PRAYER FOR RELIEF

                                              119.-122.

        Denied.




                                                  13
           Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 14 of 16




                                         GENERAL DENIAL

           To the extent that any allegation of the Amended Complaint within this Answer and

Defenses is not specifically admitted, it is hereby denied.

                                      JURY TRIAL DEMAND

           Muscogee County Defendants demand a jury trial by a jury of twelve as to all issues so

triable.

           WHEREFORE, having fully answered all allegations contained in the Amended

Complaint, Muscogee County Defendants pray for the following relief:

           (a)    that judgment be entered in favor of Muscogee County Defendants and against

Plaintiffs;

           (b)    that the costs of these actions, including attorney fees, be cast against Plaintiffs;

           (c)    that Muscogee County Defendants have a trial by a jury of twelve; and

           (d)    that the Court grants such other and further relief as it may deem just and proper.




                                                   14
       Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 15 of 16




      Respectfully submitted this 13th day of January, 2021.

                                                   PAGE, SCRANTOM, SPROUSE,
                                                   TUCKER & FORD, P.C.

                                                   By: /s/ Thomas F. Gristina
                                                           James C. Clark, Jr.
                                                           Ga. Bar No.: 127145
                                                           Thomas F. Gristina
                                                           Ga. Bar No.: 452454

1111 Bay Avenue, Third Floor
Columbus, Georgia 31901
(706) 324-0251
                                                   By: /s/ Clifton C. Fay
                                                           Clifton C. Fay
                                                           Ga. Bar No. 256460

P.O. Box 1340
Columbus, Georgia 31902
(706) 653-4025
                                                   Counsel for Defendants




                                              15
        Case 1:20-cv-00266-LAG Document 36 Filed 01/13/21 Page 16 of 16




                                  CERTIFICATE OF SERVICE

       I do hereby certify that on the date indicated below, I submitted the foregoing document

to the Clerk of Court using the CM/ECF system which will automatically send electronic mail

notification of such filing to all counsel of record.

       This 13th day of January, 2021.

                                                        /s/ Thomas F. Gristina
                                                        Counsel for Defendants




                                                  16
